On petition for a second rehearing, counsel for the respondents misinterpret the decision of this court in the case of First Nat. Bank v. Bell Silver Min. Co., 8 Mont. 32, *Page 80 19 P. 403. That case goes no further than to hold that under the provisions of section 371, First Division, Compiled Statutes of 1887, now section 9495, Revised Codes of 1921, a mortgage conferring a right to the possession of mortgaged property on default of the mortgagor cannot, under the statute, give a right to the mortgagee to take title to the mortgaged premises without foreclosure, thus depriving the mortgagor of his statutory right of redemption. The words of grant contained in the mortgage contract, whatever the terms employed, cannot operate to give title to the mortgagee as owner. However, a right to possession on default under a mortgage contract is entirely another thing and amounts merely to the giving of additional security and is unobjectionable. That case fully sustains the text in this opinion to which it is cited. Section 9449 of the Revised Codes of 1921 did not become effective until March 5, 1921, and its provisions are not applicable. The mortgage was executed prior to this enactment, and therefore is not affected by its provisions. To apply it to the mortgage before us would impair the obligations of a contract.
The petition is denied.
ASSOCIATE JUSTICES HOLLOWAY, STARK and MATTHEWS concur.
MR. CHIEF JUSTICE CALLAWAY, being absent on account of illness, did not hear the argument and takes no part in the foregoing decision. *Page 81